NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                            FOR THE NINTH CIRCUIT                             OCT 19 2011

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

THOMAS M. FALAHEE,                               No. 10-17653

              Plaintiff - Appellant,             D.C. No. 1:10-cv-00218-HG-BMK

  v.
                                                 MEMORANDUM*
HEIDE AND COOK, LTD.; JOHN DOES,
1-10; DOE ENTITIES, 1-10,

              Defendants - Appellees.


                  Appeal from the United States District Court
                           for the District of Hawaii
                Helen W. Gillmor, Senior District Judge, Presiding

                           Submitted October 11, 2011**
                                Honolulu, Hawaii

Before: O’SCANNLAIN, TALLMAN, and M. SMITH, Circuit Judges.

       Plaintiff-Appellant Thomas Falahee appeals the district court’s dismissal of

his wrongful termination suit on the grounds that Falahee, whose employment with

Defendants–Appellees was governed by a collective bargaining agreement (CBA),

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
failed to exhaust the CBA’s grievance procedures. Falahee also appeals the district

court’s denial of his motion to remand this action, which Defendants removed from

state court on the grounds that Falahee’s claims are completely preempted by the

Labor Management Relations Act (LMRA), 29 U.S.C. § 185. We have jurisdiction

under 28 U.S.C. § 1291, and we affirm.

      Removal of this action was proper because Falahee’s state law claims are

preempted by § 301 of the LMRA, 29 U.S.C. § 185(a). “The pre-emptive force of

§ 301 is so powerful as to displace entirely any state cause of action ‘for violation

of contracts between an employer and a labor organization.’” Balcorta v.

Twentieth Century-Fox Film Corp., 208 F.3d 1102, 1107 (9th Cir. 2000) (quoting

Franchise Tax Bd. of Cal. v. Construction Laborers Vacation Trust for S. Cal., 463
U.S. 1, 23 (1983)). A cause of action is not preempted by the LMRA only if it

depends on a personal right conferred entirely by state law and the vindication of

the right does not depend on analyzing the collective bargaining agreement. See

Burnside v. Kiewit Pac. Corp., 491 F.3d 1053, 1059 (9th Cir. 2007). Plaintiff’s

estoppel and emotional distress claims depend on the terms of the CBA, and

Plaintiff’s failure to adequately plead a recognized public policy means there was

no error in the district court’s holding that aspect of Plaintiff’s complaint also




                                           2
preempted. See Shane v. Greyhound Lines, Inc., 868 F.2d 1057, 1062–63 (9th Cir.

1989).

      “Prior to bringing suit, an employee seeking to vindicate personal rights

under a collective bargaining agreement must first attempt to exhaust any

mandatory or exclusive grievance procedures provided in the agreement.”

Soremekun v. Thrifty Payless, Inc., 509 F.3d 978, 985–86 (9th Cir. 2007). Section

17 of the CBA, sets forth a two-step dispute resolution process which there is no

dispute was not utilized by Falahee. Accordingly, the district court properly

granted summary judgment for Falahee’s failure to exhaust.

      AFFIRMED.




                                         3